Citation Nr: 0635523	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-02 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
onychomycosis of the toenails, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of fractured jaw, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from December 1976 to June 
1982.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 decision of 
the RO that, in part, denied disability ratings in excess of 
10 percent for service-connected onychomycosis of the 
toenails and for residuals of fractured jaw.  The veteran 
timely appealed.

In May 2005, the veteran testified during a hearing before 
the undersigned at the RO.

In August 2005, the Board remanded the matters for additional 
development.

Also, in August 2005, the Board noted that the veteran had 
raised the issues of service connection for a dental 
condition, to include loss of teeth, as secondary to 
residuals of fractured jaw, and for entitlement to certain 
educational benefits.  As no action has been taken on these 
matters, they are again referred to the RO for appropriate 
action.  

 
FINDINGS OF FACT

1.  The veteran's onychomycosis of the toenails has been 
productive of periodic itching, scaling, and dystrophic 
toenails, and affects less than 20 to 40 percent of his 
entire body or exposed surface, and does not involve systemic 
therapy; there are no objective findings of exudation, 
extensive lesions, or disfigurement.

2.  The veteran's residuals of fractured jaw are manifested 
primarily by subjective complaints of pain when chewing, and 
a normal range of inter-incisal motion; severe displacement 
of the mandible, temporomandibular joint disease, and 
arthritis are not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for onychomycosis of the toenails are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7806, 7813 
(2002 & 2006).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of fractured jaw are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.150, Diagnostic 
Codes 9904, 9905 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through July 2002 and September 2005 letters, the RO notified 
the veteran of elements of service connection, the evidence 
needed to establish each element, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
The timing deficiency was remedied by the fact that each of 
the veteran's claims was re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The March 2006 supplemental statement of the case (SSOC) 
provided the veteran with notice as to how VA assigns a 
disability rating and an effective date for any award of 
increased benefits on appeal for service-connected 
disabilities.  The Board finds no prejudice to the veteran in 
proceeding with a denial of each of the claims, as concluded 
below, because any question as to the appropriate disability 
rating and effective date to be assigned is rendered moot.  
He had previously received all required notice regarding 
service connection, as well as the applicable rating criteria 
for increased disability ratings. The claims that are denied, 
obviously do not entail the setting of a new disability 
rating or an effective date.  Accordingly, the veteran is not 
harmed by any defect with regard to these elements of the 
notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A.  Onychomycosis of the Toenails

Service connection has been established for onychomycosis of 
the toenails, effective October 1995.

The 10 percent disability rating, effective May 1997, has 
been assigned under 38 C.F.R. § 4.118, Diagnostic Codes 7899-
7813, pertaining to dermatophytosis and tinea.  A hyphenated 
diagnostic code reflects a rating by analogy (see 38 C.F.R. 
§§ 4.20 and 4.27).

During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, effective on August 30, 
2002.  67 Fed. Reg. 49590 (July 31, 2002) (codified at 
38 C.F.R. § 4.118 (2005)).  The revised rating criteria are 
not applicable to the period prior to their effective date, 
while VA must consider the applicability of the revised and 
former versions of the rating criteria for the period after 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 
(2004).

Under the former criteria, Diagnostic Codes 7807 through 7819 
are rated as for eczema, unless otherwise provided, dependent 
upon location, extent, and repugnant or otherwise disabling 
character of manifestations.
 
Pursuant to former Diagnostic Code 7806 for eczema, a 
10 percent rating is warranted when there is eczema with 
exfoliation, exudation, or itching, if involving an exposed 
area or extensive area.  A 30 percent rating is warranted 
when there is eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted if there is eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

Under the revised criteria, dermatophytosis and tinea are to 
be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800); as scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805); or as dermatitis (Diagnostic Code 
7806), depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Code 7813 (2006).

In this case, the veteran's onychomycosis of the toenails 
consists neither of disfigurement of the head, face, or neck, 
nor of any scarring.  Hence, the disability is to be rated as 
dermatitis under revised Diagnostic Code 7806.

Pursuant to revised Diagnostic Code 7806 for dermatitis, a 10 
percent rating is assigned where at least five percent but 
not more than 20 percent of the entire body is affected, or 
at least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).  

Although the veteran contends that his onychomycosis of the 
toenails is more severe than currently rated, the objective 
evidence does not support a disability rating in excess of 10 
percent.  

During the October 2002 VA examination, the veteran 
complained of occasional itching and scaling, but no pain.  
Examination revealed scaling of his feet with dystrophic 
nails and subungual hyperkeratosis.  The veteran had no 
exfoliation, ulceration, or crusting, and no associated 
systemic or nervous manifestations.  The examiner noted that 
the area affected by dermatophytosis involved both feet.

The veteran first reported pain in his feet when walking in 
May 2004.  X-rays taken at that time revealed normal feet.

In May 2005, the veteran testified that his toenails were so 
thick that they rubbed against his shoe, pulling the skin off 
his feet and causing blisters.  He testified that the only 
medication he was given for his feet was a lubricating cream, 
to be used twice daily.
  
More recent treatment records showed onychomycosis of the 
toenails in July 2005.

The veteran was assessed for diabetic foot care in August 
2005.  Onychomycosis of the toenails was again noted.  
Examination revealed the skin on this feet to be dry; no 
edema, erythema, lesions, or macerations were noted.   

The Board notes that service connection is not in effect for 
diabetes mellitus.  As such, symptoms attributable to non-
service-connected disabilities may not be considered in the 
evaluation of the service-connected onychomycosis of the 
toenails.  38 C.F.R. § 4.14.

Despite the veteran's contention that his onychomycosis of 
the toenails has worsened, or has caused blisters and foot 
pain, the objective medical evidence, consisting of a VA 
examination and treatment records, does not show any findings 
of ulceration, lesions, or exfoliation.  Nor is there any 
objective evidence that 20 to 40 percent of his entire body 
or exposed areas are affected, or that systemic therapy such 
as corticosteroids or other immunosuppressive drugs were 
required for treatment of the skin disability; there is no 
evidence of any pain on examination associated with 
onychomycosis of the toenails.

In this case, the veteran's skin disability is manifested 
primarily by itching, scaling, and dystrophic toenails 
affecting the veteran's feet.  These symptoms do not meet the 
criteria for a disability rating in excess of 10 percent 
under either the former or revised rating criteria.  

B.  Residuals of Fractured Jaw

Service connection has been established for residuals of 
fractured jaw, effective October 1995.

The 10 percent disability rating, effective May 1997, has 
been assigned under 38 C.F.R. § 4.150, Diagnostic Codes 9904-
9905.  While a hyphenated diagnostic code generally reflects 
rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27), here, the 
RO has considered both diagnostic codes, alternatively.  

Pursuant to Diagnostic Code 9904, malunion of the mandible is 
evaluated on the basis of the resulting degree of impairment 
of motion and the relative loss of masticatory function.  A 
10 percent evaluation requires moderate displacement.  A 20 
percent evaluation requires severe displacement.  38 C.F.R. 
§ 4.150, Diagnostic Code 9904.

Alternatively, the veteran's residuals of fractured jaw may 
be evaluated under 38 C.F.R. § 4.150, Diagnostic Code 9905, 
for limitation of motion of temporomandibular articulation.
  
Pursuant to Diagnostic Code 9905, a 10 percent rating is 
warranted for limitation of the range of inter-incisal motion 
from 31 to 40 millimeters.  A 20 percent rating is warranted 
for limitation of the range of inter-incisal motion from 21 
to 30 millimeters.  A 30 percent rating is warranted for 
limitation of the range of inter-incisal motion from 11 to 20 
millimeters.  A 40 percent rating is warranted for limitation 
of the range of inter-incisal motion from 0 to 
10 millimeters.  38 C.F.R. § 4.150, Diagnostic Code 9905.

On VA examination in October 2002, the examiner did not 
record any displacement of the temporomandibular joint 
occurring during opening.  X-rays revealed advanced 
periodontal disease consistent of bone loss around his 
maxillary mandibular dentition.  There was no evidence of 
chronic osteolytic changes that would support the diagnosis 
of acute or chronic osteomyelitis, or chronic infections 
related to mandibular or maxillofacial fracture.  

The report of the October 2002 examination also revealed that 
the veteran's oral opening was within normal limits, and 
there was no limitation of movement, bilaterally, of his 
temporomandibular joint.

The Board notes that the veteran first reported pain in his 
jaw in May 2004.  He was assessed for pain in his jaw bone in 
May 2005.  The pain was recorded as 5, on a scale of 10.  

In May 2005, the veteran also testified that his jaw bone was 
deteriorating, and that he had problems chewing his food.

The Board notes that service connection is not in effect for 
periodontal disease, or for bone loss associated with 
periodontal disease.  As noted above, symptoms attributable 
to non-service-connected disabilities may not be considered 
in the evaluation of the service-connected residuals of 
fractured jaw.  38 C.F.R. § 4.14.

There are no findings of temporomandibular joint disease or 
arthritis, or of any limitation of the range of inter-incisal 
motion, although the veteran has complained of jaw pain.  The 
objective evidence supports no more than the currently 
assigned 10 percent disability rating under either Diagnostic 
Codes 9904 or 9905.

Even with consideration of functional factors the veteran has 
normal range of inter-incisal motion.  Given this range of 
motion and no evidence of severe displacement, the Board is 
unable to conclude that a disability rating in excess of 10 
percent is warranted.

  C.  Extraschedular Consideration and Conclusion

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran has not reported 
any lost time from work, or other economic impact from the 
disabilities. There is no evidence of recent 
hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against the grant of 
increased disability ratings for each of the veteran's 
claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 
(2006).



	(CONTINUED ON NEXT PAGE)






ORDER

An increased rating for onychomycosis of the toenails is 
denied.

An increased rating for residuals of fractured jaw is denied.




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


